Citation Nr: 1537506	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for left eye blindness as secondary to service-connected diabetes mellitus. 

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Owens, Agent


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and November 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had filed a notice of disagreement with the RO's January 2012 decision concerning the effective date for the grant of service connection for peripheral neuropathy of the bilateral lower extremities, but after the RO changed the effective date and issued a statement of the case on the matter in May 2013, he did not perfect an appeal of the effective date issue.  Accordingly, that issue is not on appeal.  

As for representation, the appeals were transferred to the Board in January 2014, with notice to the Veteran as to procedures for changing representatives.  In light of this, the agent listed on the cover page is, for the purposes of this decision, currently the representative for the matters currently before the Board on appeal, as he was the agent of record at the time of the transfer as reflected by the power of attorney executed in his favor and submitted to the RO in July and/or August 2013, the RO's recognition of him as agent in January 2014, and the fact there was no subsequent request for change of representation until more than 90 days after the case was transferred to the Board, and good cause for changing representatives has not been presented as required by 38 C.F.R. § 20.1304(b) (2014).  

The Veteran may be claiming service connection for a psychiatric disorder other than PTSD, to include anxiety disorder and/or depressive disorder, which were diagnosed on VA examination in May 2013.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This matter is referred to the RO for appropriate action. 

The issues of entitlement to service connection for left eye blindness and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in September 2005.  The Veteran did not appeal, nor was new and material evidence received within one year of the September 2005 notification of the decision.

2.  Since the final September 2005 decision denying service connection for hypertension, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The RO denied service connection for PTSD in July 2008.  The Veteran did not appeal, nor was new and material evidence received within one year of the July 2008 notification of the decision.

4.  Since the final July 2008 decision denying service connection for PTSD, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  

5.  However, the preponderance of the evidence indicates that the Veteran does not have PTSD.  

CONCLUSIONS OF LAW

1.  The September 2005 RO decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen the claim for service connection for hypertension based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The July 2008 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  The criteria to reopen the claim for service connection for PTSD based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice, including the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening claims, was provided in August 2011 and/or January 2012.

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  VA examinations are not necessary for the hypertension claim as new and material evidence has not been presented or secured.  See 38 C.F.R. § 3.159.  The Veteran failed to report for a VA examination for PTSD in October 2011.  The representative requested a VA examination for the PTSD claim in April 2012, arguing that the Veteran had been in country during the Vietnam war and so fear of hostile military or terrorist activity should be conceded, and he should be scheduled for a VA examination to determine if service connection should be granted for PTSD.  However, good cause for failing to appear for the examination in October 2011 has not been alleged or demonstrated; another VA examination is not necessary.  VA has afforded the Veteran the opportunity to give testimony before the Board.  No further action is needed to assist him with his claims under these circumstances.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) (2014) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b) (2014); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cardiovascular renal disease, including hypertension, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Service connection is in effect for diabetes mellitus, and hypertension is claimed to be secondary to it.   

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment:  "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"

Hypertension

The RO denied service connection for hypertension September 2005 and notified the Veteran of its decision and of his right to appeal it within 1 year at that time.  No appeal was filed and no additional evidence was received within 1 year of the January 2006 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that the evidence first showed hypertension in 1998 and did not show that hypertension was related to the service-connected diabetes mellitus or that it was evident during service.

Since that decision, no new and material evidence has been received.  That is, no competent evidence has been submitted tending to show that the Veteran's current hypertension was manifest in service, is related to service, was manifest to a degree of 10 percent within 1 year of service separation, or was caused or aggravated by his service-connected diabetes mellitus.  As new and material evidence has not been received, the claim may not be reopened and remains denied.  

PTSD

The Veteran's service personnel records show that he had service in Vietnam.  The RO denied service connection for PTSD in July 2008 and notified the Veteran of its decision and of his right to appeal it within 1 year at that time.  No appeal was filed and no additional evidence was received within 1 year of the July 2008 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time, no psychiatric treatment was shown in service, the Veteran denied having or having had psychiatric problems and was psychiatrically normal on service discharge examination in December 1971, and PTSD was not shown in service.  There was a diagnosis of PTSD in January 2008, without any indication that it was in accordance with DSM-IV diagnostic criteria, as is required to permit service connection for PTSD under 38 C.F.R. § 3.304(f) (2014).  Any stressors necessary to support a diagnosis of PTSD were vaguely described and were not supported by credible supporting evidence at the time.  

Since that decision, new and material evidence has been received.  There is now a new regulation, 38 C.F.R. § 3.304(f)(3), which was not in existence at the time of the July 2008 RO rating decision, and which relaxes the evidentiary burden for proving a PTSD stressor.  It applies only when the stressor claimed is related to the Veteran's fear of hostile military or terrorist activity.  An April 2008 stressor statement from the Veteran indicates that after he arrived in Long Binh at night in April 1971, the next morning, while he was on the way to the mess hall, rockets started coming in, as they were being attacked.  Some guy put him in the ammo bunker, and he ran back outside because he was scared of being blown up in the ammo bunker.  This statement is to be treated as new and material evidence when viewed in light of the new regulation just mentioned and the Training Letter mentioned above.  Accordingly, the claim is reopened.  

However, on the merits, the claim must be denied.  There still is not a diagnosis of PTSD that accords with DSM-IV.  A November 2011 VA treatment record lists only a diagnostic impression of provisional PTSD, and this is not a diagnosis of PTSD that accords with DSM-IV.  In the absence of a currently diagnosed PTSD disability, service connection cannot be granted.   

No competent evidence has been submitted showing that the Veteran has a diagnosis of PTSD that conforms with DSM-IV, or that it is related to a service stressor.  Accordingly, service connection is not warranted for PTSD.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

As new and material evidence has not been received, the claim for service connection for hypertension may not be reopened and remains denied.  

New and material evidence has been received to reopen the claim for service connection for PTSD.  However, on the merits, service connection for PTSD is denied.


REMAND

Concerning the left eye disability claim, the October 2011 VA eye examination report which was relied upon by the RO to adjudicate the claim for service connection for left eye blindness as secondary to diabetes mellitus does not contain a medical opinion on the matter of whether the Veteran's service-connected diabetes mellitus has aggravated any disorder causing left eye blindness.  This is required.  See Allen v. Brown, 7 Vet.App. 439 (1995) (provides for secondary service connection for disability to the extent that it is chronically made worse/aggravated by a service-connected disability).  In the absence of the required opinions, the Court has returned numerous cases to the Board to accomplish the same.  Accordingly, remand for a VA examination report as indicated below is required.  

Concerning TDIU, the Board notes that the RO advised the Veteran in the November 2013 statement of the case concerning TDIU that his service-connected disabilities do not meet the schedular criteria for TDIU consideration.  The Veteran's service-connected disabilities to date are diabetes mellitus, rated 20 percent, right lower extremity peripheral neuropathy, 20 percent, and left lower extremity peripheral neuropathy, 20 percent, with a combined rating of 50 percent disabling.  In the Veteran's January 2012 VA Form 21-8940, he indicated that he was totally disabled due to diabetes mellitus, PTSD, hypertension, and eye disability, which means that his claim for TDIU is intertwined with his claim for service connection for left eye disability which has not been finally decided.  On remand, the RO will consider TDIU on an extra-schedular basis in light of the disabilities which are now service-connected as well as any others which are service-connected on remand.  
 
In February 2012, the Veteran authorized VA to obtain records of treatment which he had received from a Dr. Siegfried of St. Louis, Missouri.  It does not appear that the RO requested records from Dr. Siegfried as the Veteran had requested, and it is unclear whether any reports from Dr. Siegfried are of record.  There is one eye chart or record dated in October 2012, but it is unclear which doctor it is from.  Accordingly, all medical records of treatment which the Veteran received from Dr. Siegfried should be obtained and incorporated into the record, in order to ensure that the Veteran has been assisted as required by 38 C.F.R. § 3.159.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of left eye treatment which the Veteran has received from Dr. Siegfried.  

2.  After the above development is completed, schedule the Veteran for a VA examination for his left eye blindness.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, and that the examiner review it, including this remand.  After reviewing the remand and claims record, and examining the Veteran as appropriate, the examiner must expressly indicate whether it is at least as likely as not (a probability of at least 50 percent) that any disorder causing left eye blindness was either (a) caused or (b) aggravated by the Veteran's service-connected diabetes mellitus.  The term "aggravation" is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.  A rationale for the opinions should be furnished.    

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The claim for TDIU must be adjudicated on an extra schedular basis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


